626 So. 2d 251 (1993)
STATE of Florida, Appellant,
v.
Max KESSLER, Arnold Hecht, and Bardo, Inc., Appellees.
No. 92-2356.
District Court of Appeal of Florida, Fourth District.
September 22, 1993.
Rehearing or Certification and Rehearing Denied November 24, 1993.
J. Scott Raft, Asst. State Atty., and James P. McLane, Acting Asst. Atty. Gen., Fort Lauderdale, for appellant.
James S. Benjamin and Daniel R. Aaronson, Benjamin & Aaronson, P.A., Fort Lauderdale, for appellees.
Thomas F. Luken, Fort Lauderdale, for amicus curiae Fashion Cinema, Inc., and Isabelle and Samuel Munz, and Grafton N. Carlson, Fort Lauderdale, for amicus curiae Margaret Gentile.
Rehearing or Certification and Rehearing En Banc Denied November 24, 1993.
*252 PER CURIAM.
The trial court's order being appealed dismissed Counts I and II of the information against appellees, and rejected appellant's contention that lewdness and assignation under section 796.07, Florida Statutes (1989), were predicates to support a RICO prosecution pursuant to chapter 895, Florida Statutes. The trial court did not accept appellant's position that the phrase "relating to prostitution" in section 895.02(1)(a)(16), Florida Statutes (1989), included lewdness and assignation. We agree and affirm.
GLICKSTEIN, FARMER and KLEIN, JJ., concur.